Exhibit 10.1
Term Sheet
This term sheet (the “Term Sheet”) sets forth the material terms of a Settlement
Agreement and a License Agreement (the “Agreements”) between Endo
Pharmaceuticals Inc. (“Endo”), on the one hand, and Lectec Corporation
(“LecTec”) (collectively the “Parties”), on the other hand, to resolve the
Parties’ patent infringement dispute.
The following principal terms and conditions are intended by the Parties to be
included in the Agreements:
1. Dismissal of Action. On the effective date of the Agreements or as soon as
practicable thereafter, the Parties will dismiss all claims and counterclaims
between them currently pending in LecTec Corporation v. Chattem, Inc. Endo
Pharmaceuticals Inc., et al, Civil Action No. 5:08cv130 (DF), United States
District Court for the Eastern District of Texas (the “Texas Litigation”) with
prejudice, with each party bearing its own costs and attorneys’ fees. LecTec
agrees to withdraw its motion for preliminary injunction against Endo as of
today.
2. Settlement and License Agreement. The Settlement and License Agreement will
include forms of all stipulations necessary to accomplish their intent.
3. Releases. The Parties, on behalf of themselves and their Affiliates, would
release each other from any and all claims, liabilities, defenses and
counterclaims in the Texas Action, with respect to any cause of action which are
or could have been asserted therein, and any and all claims, liabilities,
defenses, or counterclaims.
4. License. The parties will enter into a License Agreement, pursuant to which
LecTec would provide a license to Endo incorporating the following terms:
(a) The licensed patents shall be U.S. Patent Nos. 5,536,263 and 5,741,510, and
any continuations, continuations-in-part or divisionals thereof and any U.S.
patents resulting from the reissue or reexamination of such applications or
claiming common priority, and any foreign counterparts thereto (collectively
“the Licensed Patents”)
(b) LecTec will grant an exclusive license to Endo for the Licensed Patents in
the field of use of prescription pain medications (the “Field”).
(c) Endo shall have the right to make, use, sell, offer to sell, import, and
have made products within the scope of the Licensed Patents in the Field and
shall be permitted to grant sublicenses within the Field.
(d) The term of the license shall be from the execution date of the Agreements
through expiration of the last of the Licensed Patents.
(e) Endo shall have the right to bring suit against third parties infringing the
Licensed Patent within the Field and control such litigation, and LecTec shall
cooperate at Endo’s expense in any such litigation.

 

 



--------------------------------------------------------------------------------



 



5. Covenant not to Sue. LecTec covenants not to sue Endo relating to any of
Endo’s existing products with respect to any other patents, applications or
continuations, continuations-in-part or divisionals thereof and any U.S. patents
resulting from the reissue or reexamination of such applications or claiming
common priority with any such patents or applications and such covenant shall
run with any successor in ownership to such patents.
6. Payment. Endo shall pay to LecTec the sum of $23,000,000 on or before
December 31, 2009.
7. Patent Listing. If requested by Endo, LecTec shall cooperate in effecting the
listing of the Patents in Suit on the FDA’s Orange Book.
8. Confidentiality. Neither Party nor any of its respective Affiliates or
representatives would make any press release or public announcement concerning
the existence of the transactions contemplated hereby without the prior written
approval of the other Party. This Agreement would remain strictly confidential
and neither the existence of this Agreement nor its contents or the subject
matter hereof will be directly or indirectly discussed with or disclosed to any
other party, other than those employees, officers, directors and advisors of
each Party who need to know such information for the sole purpose of effecting
the intent of the Agreements and who agree to keep such information confidential
and who are provided with a copy of this Agreement and agree to be bound by the
terms of this section to the same extent as if they were parties hereto.
Additionally, each Party would protect the confidentiality of information
exchanged during the course of the negotiation of the transaction contemplated
by this Term Sheet and neither Party shall disclose to any third party the
confidential information of the other Party received in connection with the
negotiation of this transaction. The foregoing notwithstanding, each Party would
be free to make such disclosures as may be reasonably necessary to comply with
all applicable laws and regulations to which it may be subject, and a form of
press release for each party will be attached to the Agreement.
9. Governing Law. The Settlement and License Agreement would be governed by and
interpreted and enforced with, the laws in force in the Commonwealth of
Pennsylvania without regard to its conflict of laws provisions.
10. Assignment. None of the Parties would be able to assign their rights or
obligations without the express prior written consent of the other Parties
hereto. The Agreement would be assignable in connection with the sale of all or
substantially all of the assets of the business to which the Agreement relates,
provided the Party whose assets are being sold notifies the other Party of any
such assignment of the Agreement in writing (including the identity of the
assignee) and provided the purchaser of those assets provides written
confirmation that it agrees to assume all obligations hereunder.

 

2



--------------------------------------------------------------------------------



 



11. Expenses. Each Party would pay its own expenses incurred in connection with
its negotiation of the Agreement the Texas Litigation and the consummation of
the transactions contemplated hereby.

     
/s/ Guy Donatiello
   
 
Guy Donatiello, Vice President of Intellectual Property
   
Endo Pharmaceuticals, Inc.
   
Dated: November 6, 2009
   
 
   
/s/ Judd Berlin
   
 
Judd Berlin, Chief Executive Officer
   
LecTec Corporation
   
Dated: November 6, 2009
   

 

3